The court incorporates by reference in this paragraph and adopts as the findings and analysis
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: March 29 2019




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

  In Re:                                            )    Case No. 17-33088
                                                    )
  Calvin D. Murrell and Rhonda L. Murrell,          )    Chapter 7
                                                    )
                          Debtors.                  )    Adv. Pro. No. 18-03006
                                                    )
  Calvin D. Murrell                                 )    Judge John P. Gustafson
                                                    )
                          Plaintiff,                )
                                                    )
           v.                                       )
                                                    )
  Edsouth, et al.,                                  )
                                                    )
                          Defendants.               )

    MEMORANDUM OF DECISION AND ORDER RE: DISCOVERY SANCTIONS
       This Adversary Proceeding comes before the court on Defendant Educational Credit
Management Corporation’s (“Defendant”) Motion for Plaintiff to Show Cause for Failure to
Comply with May 22, 2018 Order (“Motion”). [Doc. #29]. Defendant filed a Memorandum in
Support [Doc. #42] and Plaintiff-Debtor Calvin D. Murrell (“Plaintiff-Debtor”) filed a Response.
[Doc. #47]. In its Memorandum, Defendant seeks dismissal of this Adversary Proceeding due to
Plaintiff’s alleged failure to comply with Defendant’s discovery requests, its subsequent Show



                                                1

18-03006-jpg         Doc 49    FILED 03/29/19   ENTERED 03/29/19 15:53:08          Page 1 of 6
Cause Motion, and this court’s discovery orders. [Doc. #42, pp. 1-3].
        The court has jurisdiction over Plaintiff-Debtor’s underlying Chapter 7 case and this
Adversary Proceeding pursuant to 28 U.S.C. §§1334, 157(a), and Local General Order 2012–7 of
the United States District Court for the Northern District of Ohio.                    Actions to determine
dischargeability are core proceedings that this Court may hear and determine. 28 U.S.C. §157(b)(1)
and (b)(2)(I).
        Because Plaintiff-Debtor’s discovery conduct does not rise to the level of warranting
dismissal, the court finds that lesser sanctions are appropriate. Thus, Defendant’s Motion to Show
Cause will be sustained in part and overruled in part.
                                          FACTUAL BACKGROUND
        Plaintiff-Debtor and his wife filed a joint Chapter 7 Petition 1 on September 28, 2017. [Case
No. 17-33088, Doc. #1].           On January 16, 2018, Plaintiff-Debtor initiated this adversary
proceeding, seeking a determination that his student loans are dischargeable as an undue hardship
under 11 U.S.C §523(a)(8). [Doc. #1]. After Defendant was allowed to intervene in the case as
the current assignee of Debtor’s student loans [Doc. #8], discovery began as outlined in the court’s
pretrial order. [Doc. #19].
        On April 27, 2018, Defendant filed with the court its Interrogatories, Requests for
Production of Documents and Requests to Admit. [Doc. #22]. Defendant’s Request included 25
interrogatories, 30 requests for documents, and 10 requests to admit. [Id.].                     Relevant here,
Defendant asked Plaintiff-Debtor to produce documents evidencing his student loans, his bank
statements, and his tax returns. [Id., pp. 17-21]. On May 22, 2018, the court ordered Plaintiff-
Debtor to respond to Defendant’s discovery requests within thirty days. [Doc. #24]. Plaintiff-
Debtor filed a Certificate of Service on June 19, 2018 that described his alleged compliance with
Defendant’s discovery requests. [Doc. #26].
        On September 18, 2018, Defendant filed its Memorandum in Support of Motion to Show
Cause in which it outlined Plaintiff-Debtor’s alleged failures to fully respond to its discovery
requests in a timely manner. [Doc. #42]. Specifically, Defendant highlighted that Plaintiff-Debtor
failed to produce: (1) Plaintiff-Debtor’s 2013 Federal Tax Return and 2013-2017 State Income
Tax Returns for both Plaintiff-Debtor and his wife; (2) complete financial records detailing
Plaintiff-Debtor’s finances for the past five years; and (3) documents evidencing Plaintiff-Debtor’s

1/ This adversary proceeding deals only with student loans in Debtor Calvin D. Murrell’s name.



                                                        2

18-03006-jpg        Doc 49       FILED 03/29/19         ENTERED 03/29/19 15:53:08                 Page 2 of 6
student loans at issue in this case. [Id., p. 4]. Co-Defendant Department of Education filed a
Concurrence, stating that it supports dismissal of Plaintiff-Debtor’s adversary proceeding. 2 [Doc.
#43].
        On October 11, 2018, Plaintiff-Debtor filed a Certificate of Service for Second
Supplemental Answers to Defendant ECMC’s First Set of Interrogatories, Requests for Production
of Documents, and Request to Admit, attempting to belatedly comply with Defendant’s discovery
requests. [Doc. #46]. That same day, Plaintiff-Debtor also filed a Response to Defendant’s
Memorandum, arguing that dismissal is not warranted because he had produced many of the
requested documents. [Doc. #47]. Specifically, Plaintiff-Debtor asserts that he produced: (1)
Plaintiff-Debtor’s 2014-2017 Federal Tax Returns, explaining that the only missing return, that for
2013, does not exist because Plaintiff-Debtor did not file a return that year; and (2) additional bank
statements, with records dating back five years for one account and three years for another. [Id.,
pp. 1-2]. Plaintiff-Debtor explains that he does not have any documents evidencing his student
loans, that he does not know how to retrieve said documents, and that Defendants already have the
loan documents they have requested. [Id., p. 2].
                                               LAW AND ANALYSIS
        Courts are afforded broad discretion in determining whether to issue discovery sanctions.
See, Knoll v. AT&T, 176 F.3d 359, 363 (6th Cir. 1999); Bushay v. McDonnell (In re Bushay), 327
B.R. 695, 701 (1st Cir. BAP 2005), aff’d, 187 F. App’x 17 (1st Cir. 2006). Federal Rule of Civil
Procedure 37, made applicable to these proceedings by Federal Rule of Bankruptcy Procedure
7037, provides an illustrative list of possible sanctions for a party’s failure to comply with a
discovery order, including designation of disputed facts as established, striking pleadings, staying
proceedings, or dismissal of the case. See, Fed. R. Civ. P. 37(b)(2)(i)-(vii). For example, “a court
may make an order refusing to allow a ‘disobedient party’ to oppose designated claims or to
prohibit that party from introducing designated matters into evidence….” Nemir v. Mitsubishi
Motors Corp., 228 F.R.D. 573, 602 (E.D. Mich. 2005).
        Additionally, Federal Rule of Civil Procedure 41, made applicable to these proceedings by
Federal Rule of Bankruptcy Procedure 7041, provides for the dismissal of a case where a defendant



2/ Co-Defendant Department of Education also alleges that Plaintiff-Debtor has failed to produce documents in
support of his Total and Permanent Disability application. [Doc. #43, p. 1]. However, that is not an issue before
this court.



                                                          3

18-03006-jpg         Doc 49       FILED 03/29/19          ENTERED 03/29/19 15:53:08                  Page 3 of 6
shows that “the plaintiff fails to prosecute or to comply with these rules or a court order….” Fed.
R. Civ. P. 41(b).
        Importantly, “the severe sanction of a dismissal…is appropriate only as a last resort, when
less drastic sanctions would not ensure compliance with the court’s orders.” Malautea v. Suzuki
Motor Co., Ltd., 987 F.2d 1537, 1542 (11th Cir. 1993)(citation omitted); see, Nemir, 228 F.R.D.
at 602 (noting that, in the context of possible discovery sanctions, a “[t]rial on the merits…is
favored.”)(quotation omitted). Accordingly, a failure to comply with a discovery order due to
inability, negligence, or a simple misunderstanding does not warrant dismissal. See, Malautea, 987
F.2d at 1542.
        The court will consider the following factors, 3 given that the Defendant in this case is
seeking dismissal: (1) whether the party’s failure to cooperate in discovery is due to willfulness,
bad faith, or fault; (2) whether the adversary was prejudiced by the party’s failure to cooperate in
discovery; (3) whether the party was warned that failure to cooperate could lead to dismissal; and
(4) whether less drastic sanctions were imposed or considered before dismissal was sought. See,
Harmon v. CSX Transp., Inc., 110 F.3d 364, 366-67 (6th Cir. 1997); Reg’l Refuse Sys., Inc. v.
Inland Reclamation Co., 842 F.2d 150, 153-55 (6th Cir. 1988); see also, Vance v. Sec’y, U.S. Dept.
of Veterans Affairs, 289 F.R.D. 254, 256 (S.D. Ohio 2013); In re LTV Steel Co., 307 B.R. 37, 45
(Bankr. N.D. Ohio 2004)(noting that dismissal under Rule 37 “should be on account of conduct
due to willfulness, bad faith, or fault”).
        Upon review of the parties’ briefing and this case’s docket, the court finds that Plaintiff-
Debtor’s conduct in responding to Defendant’s discovery requests does not warrant dismissal of
this adversary proceeding.         A review of the Harmon dismissal factors supports the court’s
conclusion.
        The first factor is whether Plaintiff-Debtor acted willfully, in bad faith, or with fault in
failing to comply with discovery. The court finds that, based on his Response [Doc. #47],
Plaintiff-Debtor has attempted, to some degree, to comply with Defendant’s discovery requests.
Nevertheless, there was a lack of diligence that rises to the level of negligence, particularly after
Defendant’s e-mail put Plaintiff-Defendant on notice that the discovery response was inadequate.
On the other hand, while “fault” has been shown, the more serious levels of non-compliance -


3/ It should be noted that these factors were used by the Sixth Circuit Court of Appeals in decisions (Regional
Refuse and Harmon) involving previously dismissed plaintiffs.



                                                         4

18-03006-jpg         Doc 49      FILED 03/29/19          ENTERED 03/29/19 15:53:08                  Page 4 of 6
willfulness and bad faith – have not. Thus, on balance, the first Harmon factor weighs against
the harsh remedy of dismissal.
       The second factor, whether Defendant was prejudiced by Plaintiff-Debtor’s failure to
comply, weighs in favor of dismissal. Defendant has certainly been prejudiced to the extent it has
been required to expend resources in seeking to enforce Plaintiff-Debtor’s discovery compliance.
Thus, the court finds that Defendant has suffered some significant prejudice due to Plaintiff-
Debtor’s discovery non-compliance, weighing in favor of dismissal.
       In terms of the third factor, whether Plaintiff-Debtor was warned that non-compliance
could lead to dismissal, the court finds that it weighs against dismissal because it only came into
play once Defendant requested it in its September 18th Memorandum. There were no other
pleadings filed, requesting lesser sanctions. Similarly, the fourth factor, whether lesser sanctions
were imposed or considered prior to dismissal, also weighs against dismissal because no lesser
sanctions were contemplated or imposed prior to Defendant’s request for dismissal in its
September 18th Memorandum.
       Thus, on balance, the court finds that the Harmon factors weigh against dismissal of this
adversary proceeding.
       Here, Plaintiff-Debtor’s discovery conduct was negligent, particularly in light of
Defendant’s July 3, 2018 e-mail. [Doc. #42-2]. However, negligent discovery conduct does not
generally warrant dismissal of the underlying proceeding. See, Malautea, 987 F.2d at 1542.
Moreover, the availability of evidence that supports Plaintiff-Debtor’s student loan
dischargeability claim goes to the heart of the claim in the first place, and because courts are
encouraged to adjudicate claims on the merits where possible, see, Nemir, 228 F.R.D. at 602, the
court will not dismiss the case while remaining mindful of the fact that Plaintiff-Debtor bears the
evidentiary burden in these §523(a)(8) proceedings. See, James v. ACS (In re James), 2017 WL
1240217 at *4, 2017 Bankr. LEXIS 883 at *13 (Bankr. N.D. Ohio March 31, 2017).
       In lieu of the harsh sanction of dismissal, the court will sanction Plaintiff-Debtor’s
discovery conduct by precluding Plaintiff-Debtor from testifying and arguing with reference to the
documents Plaintiff-Debtor failed to produce, in violation of this court’s order. See e.g., Moyer v.
Lehigh Univ., 1988 WL 120750 at *2, 1988 U.S. Dist. LEXIS 12521 at *6 (E.D. Penn. November
8, 1988)(finding that, instead of dismissal or default, the “sanction of preclusion of offering
evidence is more appropriate…where the Court has determined that the [violating party] did not



                                                 5

18-03006-jpg      Doc 49     FILED 03/29/19       ENTERED 03/29/19 15:53:08           Page 5 of 6
willfully contribute to the delinquency.”).
        Accordingly, the court will not entertain arguments that there are any defects in the loan
documents that Plaintiff-Debtor did not produce. See, Fed. R. Civ. P. 37(b)(2)(ii). Further,
Plaintiff-Debtor is precluded from testifying and arguing with reference to the documents Plaintiff-
Debtor failed to produce, in violation of this court’s order.
        THEREFORE, for the foregoing reasons, good cause appearing,
        IT IS ORDERED that Defendant’s Motion to Show Cause be, and hereby is,
SUSTAINED in part and OVERULLED in part. Plaintiff-Debtor is hereby precluded from
testifying and arguing with reference to the documents Plaintiff-Debtor failed to produce, in
violation of this court’s order.
        IT IS FURTHER ORDERED that a further pretrial scheduling conference be set for
April 9, 2019 at 10:00 a.m. in Courtroom No. 1, Room 119, United States Courthouse, 1716
Spielbusch Avenue, Toledo, Ohio 43604 so that a date for trial may be set.




                                                  6

18-03006-jpg       Doc 49     FILED 03/29/19       ENTERED 03/29/19 15:53:08          Page 6 of 6
